Case 18-33035   Doc 24   Filed 01/30/20 Entered 01/30/20 10:59:51   Desc Main
                           Document     Page 1 of 4
Case 18-33035   Doc 24   Filed 01/30/20 Entered 01/30/20 10:59:51   Desc Main
                           Document     Page 2 of 4
Case 18-33035   Doc 24   Filed 01/30/20 Entered 01/30/20 10:59:51   Desc Main
                           Document     Page 3 of 4
Case 18-33035   Doc 24   Filed 01/30/20 Entered 01/30/20 10:59:51   Desc Main
                           Document     Page 4 of 4
